      Case 1:21-mj-00226 Document 8 Filed on 03/02/21 in TXSD Page 1 of 3
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                         IN THE UNITED STATES DISTRICT COURT                               March 02, 2021
                         FOR THE SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                               - BROWNSVILLE DIVISION -

 UNITED STATES OF AMERICA                         §

 V.                                               §       CASE NO.: 1:21-MJ-226-01

 Vanessa Alexandra Andrade                        §

                     ORDER SETTING CONDITIONS OF RELEASE

       On March 2, 2021, a detention hearing was held before this Court. At the hearing, both

Government and Defendant presented their evidence.

       This Court has listened to both parties’ arguments, and in light of the record and the

requirements of 18 U.S.C. §3142, is of the opinion that a $50,000.00 bond, with $1,000.00 cash

deposit, would reasonably assure the appearance of Defendant at trial and that such a bond is not

unreasonable under the provisions of the Bail Reform Act and the facts in this case.

       It is therefore ORDERED that Defendant be released upon corroboration of personal

information and after posting a $50,000.00 bond, with $1,000.00 cash deposit, with the following

conditions:

       (1)     Pretrial Supervision in the Brownsville Division;

       (2)     maintain or actively seek employment and provide proof to the U.S. Probation

               Office;

       (3)     surrender passport/not obtain a passport or international travel document;

       (4)     travel restricted to the Brownsville Division (Cameron/Willacy counties in Texas).

               No travel into Mexico;

       (5)     avoid all contact with co-defendant, victims, potential victims, or witnesses in this

               investigation or prosecution;
      Case 1:21-mj-00226 Document 8 Filed on 03/02/21 in TXSD Page 2 of 3




       (6)     refrain from possessing a firearm, destructive device or dangerous weapon;

       (7)     refrain from excessive use of alcohol;

       (8)     refrain from use or unlawful possession of a narcotic drug or other controlled

               substances defined in 21 USC 802, unless prescribed by a licensed medical

               practitioner;

       (9)     shall consent to be monitored by the form of location monitoring indicated below

               and shall abide by all technology requirements. The participant shall pay all or

               part of the costs of participation in the location monitoring program as directed by

               the Court and Pretrial Services. Active GPS Monitoring (including Active

               GPS) the form of location monitoring technology shall be utilized to monitor the

               following restriction on the defendant’s movement in the community as well as

               other court-imposed conditions of release. HOME DETENTION: Defendant is

               always restricted to his residence except employment, education, religious,

               medical substance abuse, or mental health treatment, attorney visits, court

               appearances, court-ordered obligations, or other activities pre-approved by the

               pretrial services office or supervision officer;

       (10)    defendant’s father to serve as 3rd party custodian;

       (11)    report as soon as possible to the Pretrial Services Officer any contact with law

               enforcement.

       Until such time that the defendant meets the conditions set above for bond, the defendant

is committed to the custody of the Attorney General or his designated representative for

confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal. The defendant shall be afforded a
      Case 1:21-mj-00226 Document 8 Filed on 03/02/21 in TXSD Page 3 of 3




reasonable opportunity for private consultation with defense counsel. On order of a court of the

United States or on request of an attorney for the government, the person in charge of the

corrections facility shall deliver the defendant to the United States Marshal for the purpose of an

appearance in connection with a court proceeding.

       Done at Brownsville, Texas, this 2nd day of March, 2021.




                                             ____________________________________
                                                         Ronald G. Morgan
                                                   United States Magistrate Judge
